Case 6:19-cv-00325-|\/|.].]-P.]H Document 1 Filed 03/13/19 Page 1 of 10 Page|D #: 1

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

360 INTERNATIONAL, INC.

VERSUS CASE NO.

 

GOMEX ENERGY OFFSHORE, LTD.

**i:='¢*******:'¢*'.'¢*in'c****~k***ic*i:*********i€********i:*****~k='¢*:':**********ic***********

COMPLAINT FOR MONEY JUDGMENT: TO RECOGNIZE AND ENFORCE
PRIVILEGE: WRIT OF SEQUESTRATION; AND FOR
GARNISHMENT UNDER SEOUESTRATION

The Complaint of 360 International, Inc. (“360 International”), asserting causes of
action (i) for recognition and enforcement of the privilege established under the Louisiana Oil
Well Lien Act, La. R.S. 9:4861, et seq.; (ii) seeking the issuance of a Writ of sequestration to
enforce said privilege; (iii) for garnishment under said Writ of sequestration; and (iv) for money
judgment, respectfully represents as folloWs:

PARTIES
1.

Petitioner, 360 International, Inc., Was at all times a Louisiana corporation domiciled at,

and having its principal place of business at, 220 Crip Lane, Duson, Louisiana 70529.
2.

Made defendant herein is GoMex Energy Offshore, Ltd. (“GoMeX”), a Texas limited
partnership domiciled at, and having a principal business office located at, 1776 Woodstead
Court, Ste. 222, The Woodlands, Texas 773 80, who, upon information and belief, is a “lessee”,
“participating lessee” and/or “operator” of leases (as defined in Louisiana Revised Statute
9:4861) on Wells located on Vermilion Block 282, Vermilion Block 301 and East Cameron

Block 272 offshore Louisiana in federal Waters.

Case 6:19-cv-00325-|\/|.].]-P.]H Document 1 Filed 03/13/19 Page 2 of 10 Page|D #: 2

JURISDICTION AND VENUE
3.

This Court has federal question jurisdiction over this civil action pursuant to 28 U.S.C. §
1331, as the action arises out of the laws of the United States. Speciflcally, this civil action is
asserted in connection With operations conducted on the outer continental shelf involving the
exploration, development, or production of the minerals, subsoil and seabed of the outer
continental shelf, and as such, this action arises out of the Outer Continental Shelf Lands Act, 43
U.S.C. § l349(b)(1).

4.

Additionally, or alternatively, this Court has diversity jurisdiction over this civil action
pursuant to 28 U.S.C. § 1332, as the amount in controversy exceeds the sum of $75,000,
exclusive of interest and costs, and is between citizens of different states.

5.

Venue is proper in this district under 43 U.S.C. § l349(b)(l) because this is the “judicial

district of the State nearest the place the cause of action arose.”
FACTUAL ALLEGATIONS
6.

Petitioner, 360 International, is in the business of providing total integrated solutions,
including engineering, procurement, construction and installation for various industries including
the oil and gas industry. 360 International’s business includes the furnishing of labor,
equipment, services, materials and supplies in support of the development, exploration,

maintenance and operations, including drilling, completion, testing and production, of oil and gas

Wells.

Case 6:19-cv-00325-|\/|.].]-P.]H Document 1 Filed 03/13/19 Page 3 of 10 Page|D #: 3

7.

In connection with its business, 360 Intemational entered into a Master Service

Agreement (“MSA”) with GoMex on or about August 1, 2014.
8.

GoMex is a privately held, independent exploration and production company which

focuses on redevelopment, operations and production of under developed oil and gas fields
9.

GoMex, upon information and belief, is a lessee, participating lessee and/or operator of
leases situated on the outer continental shelf, specifically, OCS-G31349 (“Surface Lease”) and
OCS-G31349, OCS-G34805 and OCS-G02047 (“Bottom Leases”), collectively (the “Lease”),
located on Verrnilion Block 282, Vermilion Block 301 and East Carneron Block 272 (the
“Blocks”).

10.

GoMex, upon information and belief, is the designated operator for the following wells:
D001 (API 177064096300); D001 (API 177064096301); D002 (API 177064096500); D002
(API 177064096501); D003 (API 177064097800); D004 (API 177064098000); DOOS (API
177064098800); D0014 (API 177064096400); D0014 (API 177064096401); D0015 (API
177064097700); D016 (API 177064098700); D0017 (API 177064098900) (the “Subject
Wells”). The Subject Wells form a part of the Blocks and the Lease.

11.
Pursuant to the MSA, from August 22, 2018 through November 19, 2018, 360

International furnished labor, services, equipment, materials or supplies, including but not

Case 6:19-cv-00325-|\/|.].]-P.]H Document 1 Filed 03/13/19 Page 4 of 10 Page|D #: 4

limited to compressor rebuild, re-engineering, repair and maintenance (the “Original Services”)
in connection With the drilling, completion, reworking or operation of the Subject Wells.
12.

The Original Services provided by 360 International totaled $2,638,505.37, together with
interest, reasonable attorney’s fees (but in no event in excess of 10% of the principal and interest
due) and costs, including, but not limited to the cost of preparing and filing 360 International’s
Statement of Privilege, Oil Well Lien Affidavit, and Notice of Continuation of Lien and
Privilege (the “Statement of Privilege”) and Notice of Lis Pendens, as authorized by Louisiana
Revised Statute 9:4861, et seq., all of which is presently due and owing, less the principal
amount of $436,272.37 which was remitted to 360 Intemational by GoMex on January 11, 2019,
after the filing of the Statement of Privilege.

13.

From November 19, 2018 through January 31, 2019, 360 International performed
additional work and/or delivered additional materials in connection with the Subject Wells (the
“Additional Service”), which totaled $135,634.90, together With interest, reasonable attomey’s
fees (but in no event in excess of 10% of the principal and interest due) and costs, including but
not limited to the costs of preparing and filing 360 International’s Amended Statement of
Privilege, Oil Well Lien Affdiavit, and Noticed Continuation of Lien and Privilege (the
“Amended Statement of Privilege”) and Notice of Lis Pendens, as authorized by Louisiana
Revised Statute 9:4861, et seq.; all of which is presently due and owing, less the principal
amount of $19,966.21 which was remitted to 360 International by GoMex on or about February
13, 2019 and less the principal amount of $3,420.00 which was remitted to 360 lnternational by

GoMex on or about February 21 , 2019, after the filing of the Original Statement of Privilege.

Case 6:19-cv-00325-|\/|.].]-P.]H Document 1 Filed 03/13/19 Page 5 of 10 Page|D #: 5

14.

Pursuant to Louisiana Revised Statute 9:4861, et seq. and 43 U.S.C. § l333(a)(2)(A), 360
International was granted and possesses a privilege and lien for payment of its services, which
privilege and lien has been properly preserved and protected by the filing of the Statement of
Privilege in the mortgage records of Vermilion Parish, Louisiana, MOB 192, Instrument Number
2018009834, on December 20, 2018 and by the filing of the Amended Statement of Privilege in
the amount of $2,314,481.69 in the mortgage records of Vermilion Parish, Louisiana, under
Instrument Number 2019001655 on March 8, 2019.

15 .

GoMex received the benefit of the labor, goods, services, equipment, materials and

supplies provided by 360 International, for which there has been no corresponding payment,

except payments in the amount of $436,272.37, $19,966.21 and $3,420.00 made after the filing

of the Statement of Privilege.
16.

The principal amount of $2,314,481.69 remains due and owing by GoMex to 360
Intemational, together with interest, reasonable attomey’s fees (but in no event in excess of 10%
of the principal and interest due) and costs, including but not limited to the cost of preparing and
filing the Statement of Privilege, the Amended Statement of Privilege and Notice of Lis Pendens,
as authorized by Louisiana Revised Statute 9:4861, et seq., which body of Louisiana statutes is

made surrogate federal law pursuant to 43 U.S.C. § l333(a)(2)(A).

Case 6:19-cv-00325-|\/|.].]-P.]H Document 1 Filed 03/13/19 Page 6 of 10 Page|D #: 6

COUNT ONE: RECOGNITION AND ENFORCEMENT OF PRIVILEGE
17.

360 Intemational incorporates by reference each of the allegations contained in
Paragraphs 1 through 16 above.

18.

360 International was granted a privilege and lien by operation of law, including, but not
limited to, Louisiana Revised Statute 9:4861, et seq., and 43 U.S.C. § 1333(a)(2)(A), for the
payment of the Services and Additional Services it provided

19.

360 International’s lien and privilege exists on and bears against the Lease, including the
Subject Wells, and, pursuant to Louisiana Revised Statute 9:4863 and 43 U.S.C. §
1333(a)(2)(A), includes, but is not limited to:

A) The operating interest under which the operations giving rise to the privilege are
conducted, together with any interest of a lessee of such interest in:

1) Wells, buildings, tanks and other constructions or facilities of the well site;
2) Movables on the well site that are used in operations;

3) Tracts of land, servitudes, leases covering the well site of the operating interest,
including the Lease covering the Blocks;

B) The drilling or other rig located at the well site of the operating interest if owned by
the operator or contractor from whom the activities giving rise to the privilege
emanate;

C) Any interest of the operator or participating lessee in hydrocarbons produced from the
operating interest;

D) Proceeds received by, and obligations owed to, a lessee from the disposition of
hydrocarbons subject to the privilege

Case 6:19-cv-00325-|\/|.].]-P.]H Document 1 Filed 03/13/19 Page 7 of 10 Page|D #: 7

20.

360 International’s Statement of Privilege was filed within 180 days of completion of the

Services provided by 360 Intemational.
21.

360 International’s Amended Statement of Privilege was filed within 180 days of
completion of the Additional Services provided by 360 Intemational.

22.

This is an action for recognition of and enforcement of the privilege of 360 International

under Louisiana Revised Statute 9:4862 and 43 U.S.C. § 1333(a)(2)(A).
COUNT TWO - WRIT OF SEOUESTRATIQN
23.

360 International incorporates by reference the allegations contained in Paragraphs 1
through 22 above.

24.

GoMex has the power to conceal, dispose of, or waste the properties described in
Paragraph 19 above, or the revenues deriving therefrom, during the pendency of this litigation.

25.

To protect the lien and privilege of 360 International, it is necessary that a writ of
sequestration issue, directing the United States Marshal to seize any and all properties, including
those described in Paragraph 19 above, to which 360 International’s lien and privilege attaches,
including, but not limited to, the purchasers of production from the Lease and/or the properties
described in Paragraph 19 above. The Writ of Sequestration should issue in accordance with

Louisiana Code of Civil Procedure Article 3571, et seq. as made applicable by Rule 64 of the

Case 6:19-cv-00325-|\/|.].]-P.]H Document 1 Filed 03/13/19 Page 8 of 10 Page|D #: 8

Federal Rules of Civil Procedure, and the United States Marshal should be directed to hold all
sequestered property until further order of this Court.
26.

Under Louisiana Revised Statute 9:4871 and 43 U.S.C. § 1333(a)(2)(A), 360
International may enforce its privilege by Writ of Sequestration without the necessity of
furnishing security.

COUNT THREE - MONEY JUDGMENT
27.

360 lnternational incorporates by reference the allegations contained in Paragraphs 1
through 26 above.

28.

360 International is owed a total of $2,314,481.69, in connection with the Services and
Additional Services provided to GoMex in the operation of the Subject Wells.

29.

360 Intemational fully performed its duties and furnished labor, equipment, services,
material and supplies in connection with the operation of the Subject Wells, used in the
production of oil and gas on the Lease.

30.

360 International is entitled to legal interest on all its unpaid invoices given to GoMex for
the Services and Additional Services provided by 360 Intemational, at the rate provided by
Louisiana Civil Code Article 2000 and Louisiana Revised Statutes 9:3500 and 13:4202, from the

date each invoice was due until paid.

Case 6:19-cv-00325-|\/|.].]-P.]H Document 1 Filed 03/13/19 Page 9 of 10 Page|D #: 9

COUNT FOUR - GARNISHMENT AND MISCELLANEOUS RELIEF
31.

360 Intemational incorporates by reference the allegations contained in Paragraphs 1
through 30 above.

32.

Louisiana Code of Civil Procedure Article 3503 provides for garnishment interrogatories
under a writ of sequestration where a privilege is claimed, in order to determine whether a third
party has property of the defendant in its possession.

33.

360 International believes that certain property, including the proceeds from the sale of
production from the Lease may be in possession or custody of unknown third parties, as the
Subject Wells are, upon information and belief, actively producing Furthermore, 360
International believes that any entities holding proceeds from the sale of production from the
Lease should be cited as garnishee in this proceeding and ordered to answer the annexed
garnishment interrogatories according to the law.

34.

360 lnternational reserves the right to amend and name as defendants at a later date all
working interest owners and all purchasers of oil, gas and distillate produced from the Lease,
including the Subject Wells, for the purpose of this Court entering judgment against those
unknown purchasers, ordering them to turn over to 360 International all proceeds derived from
the operating interest in an amount sufficient to pay the full amount of the indebtedness due by

GoMex to 360 International, including principal, interest, expenses, attomey’s fees and costs as

permitted by law.

Case 6:19-cv-00325-|\/|.].]-P.]H Document 1 Filed 03/13/19 Page 10 of 10 Page|D #: 10

35.

360 International reserves the right to amend this Complaint to seek additional remedies

at law or in equity, as the case may require.
WHEREFORE, 360 Intemational, Inc. respectfully prays that this Court:

1) Enter judgment in favor of 360 International, Inc., recognizing and enforcing 360
lnternational, Inc.’s lien and privilege bearing against the Lease, including the Subject
Wells, and recognizing and maintaining the Writ of Sequestration;

2) Issue a Writ of Sequestration directing the United States Marshal to seize and hold
subject to further order of this Court all properties identified in Paragraph 19 above,
wherever located and by whomever held, including but not limited to, the funds owed

to GoMex by purchasers of production on and/or from the Lease, including the
Subject Wells;

3) Issue judgment in favor of 360 International, Inc. against GoMex Energy Offshore,
Ltd. in the amount of $2,314,481.69, or such other amount as is reasonable in the
premises, together with legal interest thereon from the date(s) due, reasonable
attorney’s fees (but in no event in excess of 10% of the principal and interest due) and
costs, including but not limited to, the cost of preparing and filing the Statement of
Privilege, Amended Statement of Privilege and Notice of Lis Pendens, as authorized
by Louisiana Revised Statute 9:4861, et seq.; and

4) Grant all other general and equitable relief as may be just in the premises and to
which 3601nternational, Inc. may be entitled.

Respectfully submitted:

BECKER & HEBERT, LLC

/s/ Michael D. Hebert
MICHAEL D. HEBERT, T.A. - 17297
JAMES P. DOHERTY, lll - 25651
SETH T. MANSFIELD - 34657
201 Rue Beauregard
Lafayette, Louisiana 70508
Telephone: (337) 233-1987
Facsimile: (337) 235-1748
Attorneys for 360 lnternational, Inc.

10

